DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action is in response to amendment filed on 23 February  2022.  Claims 1, and  12  have been amended.  Claims 1-20 are currently pending and have been examined.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et  al (US Pub., No., 2016/0132938 A1) in view of Chen et al (US Pub., No., 2007/0273909 A1)

With respect to claim 1, Wiener teaches a method comprising: 
 
  	receiving, over a computer network from a client device comprising  a user interface , configured to create a content delivery campaign, first input that indicates a particular attribute value for a particular attribute type (Fig. 5B, discloses campaign tool [interface] campaign setting [create a content delivery camping] and paragraphs [0022] and [0125], discloses present a view of a user interface for managing a campaign in system ..)); 
wherein the user interface is configured to input or select  attribute values, to narrow or expand targeting criteria of the content delivery campaign  (Fig. 5B, discloses campaign tool [interface] campaign setting [create a content delivery camping] and paragraphs [0022] and [0125], discloses present a view of a user interface for managing a campaign in system.., by linking user attribute  .., paragraph [0212], discloses the user interface 5A00 can comprise an audience selection window 5054.., dropdown selection, text…); 
 adding the particular attribute value to the targeting criteria of the content delivery campaign(Fig. 2D,  name: cruise Phint Rule [targeting criteria] add and Fig. 6E1, discloses CAT: Kids Retail added CAT: Headphones Kids Retail, paragraph [0022], discloses a user interfaces for managing a campaign in the system for extending audience reach in message camping by linking user attribute , paragraph [0072], discloses the categories can be defined by the advertiser 118, and or selected  from provided list .., selected in-Market>travel>Cruises (e.g., ID- CAT23) to the associated  with rule  shown  in the rule  definition window 252.., advertiser clicks “save”.. classify incoming user attributes [adding particular attributes ] and paragraph [0157], discloses applying one or more links to associate  the first prion of user profiles  to the second portion user prole to form a super profiles );
sending the set of suggested attribute values over the computer network to the client device(paragraph [0157], discloses receiving plurlity of data recorded electronically transmitted to one or more servers, the data recorded comping user attributes corresponding a respective one or more users (see module 7B20) identifying one more user profile assorted with the respective one or more users (see mold 7B30), associating a first portion of the user attribute …., transmit over the network);
causing the client device to automatically open a window of the user interface and present the set of suggested attribute values in the window (Fig. 2D, discloses window 252, Fig. 3A 2163-5,  Figs. 5A-B discloses audience selection window 504, audience composition  window 506, audience composition window, campaign details  window  514 and campaign option window 516 and paragraph [0121], discloses the user interface 5A00 can be includes in an audience tool 502…);

receiving form, the window of the  user interface, second input that indicates a selection of a particular suggested attribute value in the set of suggested attribute values(paragraph [0072], discloses user interface 2D00 shown in Fig 2D can be used by an advertiser 118 .., for the classification of ingest user attribute  .., Fig. 5A, audience selection window 504 [window of the user interface] and paragraphs [0121]-[0122], disclose user interface 5A00 .., the audience selection window 504 can present various input entry element (e.g., dropdown sections, text boxes, etc.  paragraph [0128], discloses targeting and delivery portion of data handling technique 6A00 as implemented in systems for extending audience reach in messaging campaigns by linking user attribute records [input that indicates a particular attribute]…, (e.g., dropdown selection text box etc.) ; 
 
in response to receiving the second input, adding the particular suggested attribute value to the targeting criteria of the content delivery campaign(Fig. 2D,  name: cruisePhintRule [targeting criteria] add and Fig. 6E1, discloses CAT: Kids Retail added CAT: Headphones Kids Retail and paragraph [0072], discloses the categories can be defined by the advertiser 118, and or selected  from provided list .., selected in-Market>travel>Cruises (e.g., ID- CAT23) to the associated  with rule  shown  in the rule  definition window 252.., advertiser clicks “save”.. classify incoming user attributes [adding particular attributes ] ); 

wherein the method is performed by one or more computing devices (Fig. 7A00 and paragraph [0153], discloses the system/method 7A00 compresses at least one processor and least one memory ..).  
 Wiener teaches the above elements including program code for linking at least one of the user attributes  to one or more unique identifiers   7A60, disclose program code for comparing one or more user attribute of the one or more unique identifier  against the targeted  user attribute of the campaign configuration to determine matched candidate unique identifiers of respective target audience members (Fig. 7A 7A40) . the targeting 166, component can use the information stored in storage 164 to perform ID linking and super profile creation so as to enable the matching of user to the target audience define in camping 156 (Fig. 6C-D, 610  and paragraph [0046]) and IK linking scenario 6D00 as implanted in system for extending audience react in messaging camping by lining user attribute record…, (paragraph [0141]).    Wiener failed to teaches the  determining a set of similar entity profile that each have a plurality of attributed values stored in database; counting co-occurrences of attribute value pairs across the set of similar entity profiles; for each attribute value pair, computing an affinity score that represents an affinity between co-occurring attribute values of an entity profile pair of the set of similar entity profiles and based on the affinity scores associated with the attribute values pairs, identifying a set of suggested attributes as related to  the particular attribute value;

However, Chen teaches  determining a set of similar entity profile that each have a plurality of attributed values stored in database (paragraph [0029], discloses a similarity score for the two attributes .., similarity scores can continue to be calculated based on the similarity of the attributes of the jobs that jobseekers view, select, or apply for, paragraph [0031], discloses a jobseeker’s database can store jobseekers’ profiles  [entity profile] includes record of jobs previously selected by the jobseeker  and also store jobseeker’s preference, personal information, job application patters, resume, etc., paragraph [0049], discloses if the first job attribute and the second job attribute were determine to be similarly , a threshold of similarity can be established…);

counting co-occurrences of attribute value pairs across the set of similar entity profiles (paragraph [0028], discloses the weight that the jobseeker assigns to the location attribute of jobs listing can be a number representing   a great interest [co-occurring] and paragraph [0029], discloses the similarity scores can be become increasingly accurate be causing the large number of jobseekers that can be contribute to defining  similarity and affinity relation to these jobs );   

for each attribute value pair, computing an affinity score that represents an affinity between co-occurring  attribute values of an entity profile pair of the set of similar entity profiles(Fig. 4, 402 & 404, Job1 and Job2,[attribute value]   discloses location [similarity], Fig. 5, Industry 1  (Finance, IT and Internet) [entity profile]   1 and industry  2 (Banking, Software, Software) [entity profile) similarity score (0.5, 0.2, 0.6)  and Fig. 6 Job pair (job1 and job2) [attribute value pair], title similarity 0, location similarly 1, industry similarly 0.2 and total affinity 1.2 and paragraph [0050], discloses an affinity relation can be established between a first job and a second job .., include the same attribute such as title location and industry…)  ; and 
based on the affinity scores associated with the attribute values pairs, identifying a set of suggested attributes as related to  the particular attribute (paragraph [0032], discloses  job affinity can then be utilized by the job listing affinity module 108 to formulate job recommendation and relay job recommendation to the jobseeker and paragraph [0042], discloses automatically make a selection decision  based on affinity data and recommendation received from the server). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  extracting user attributes to compare the certain classification rules from taxonomies determine certain categories the can be associated with the user attributes of  Wiener  with formulating recommendation based on the weighted number representing  a great interest of Chen in order to  formulate recommendation based on job (attribute) affinity (see Chen, paragraph [0032]) 


With respect to claim 2, Wiener in view  of Chen teaches elements of claim 1, furthermore, Wiener teaches the method wherein the particular attribute value is of a first type and the set of suggested attribute values includes an attribute value that is of a second type that is different than the first type (paragraphs [0103]-[0104], discloses possible set of hierarchy attributes.., similar in nature but may be owned by different partners).  
With respect to claim 3, Wiener in view  of Chen teaches elements of claim 2, furthermore, Wiener teaches the method, wherein:  the set of suggested attribute values includes an attribute value that is of a third type that is different than the first type and the second type;  the number of attribute values, in the set of suggested attribute values, that are of the second type are limited to a first threshold number; the number of attribute values, in the set of suggested attribute values, that are of the third type are limited to a second threshold number that is different than the third threshold number (paragraphs [0103]-[0113], set of hierarchy attributes).  
With respect to claim 4, Wiener in view  of Chen teaches elements of claim 2, furthermore, Wiener teaches the method  wherein: the set of suggested attribute values includes an attribute value that is of a third type that is different than the first type and the second type; Inventor(s): Zhou, RunfangExaminer: Dagnew, Saba Application No.: 16/457,454- 3/17-Art Unit: 3682the method further comprising: receiving a single instance of third input that indicates a selection of all the attribute values in the set of suggested attribute values;  in response to receiving the single instance of third input, adding the set of suggested attribute values to the content delivery campaign( paragraphs [0103]-[0113], set of hierarchy attributes and paragraph [0116], discloses messaging campaign by linking user attribute record).  
 With respect to claim 5, Wiener in view of Chen teaches elements of claim 2, furthermore, Wiener teaches the method  wherein: the set of suggested attribute values includes a first plurality of attribute values of the second type; the set of suggested attribute values includes a second plurality of attribute values of a third type that is different than the first type and the second type; the method further comprising: receiving a single instance of third input that indicates a selection of all the attribute values, in the set of suggested attribute values, that are of the second type; in response to receiving the single instance of third input, adding the first plurality of attribute values to the content delivery campaign without adding any of the second plurality of attribute values to the content delivery campaign( paragraphs [0103]-[0113], set of hierarchy attributes and paragraph [0116], discloses messaging campaign by linking user attribute record).  
 
With respect to claim 6, Wiener in view  of Chen teaches elements of claim 1, furthermore, Wiener teaches the method further comprising: for each pair of attribute values of a plurality of pairs of attribute values (paragraph [0059], discloses list of key-vale pairs describing the user attributes) .  Wiener failed to teach the corresponding attributes are computed local affinity score that represents an affinity between the attribute values of said each pair within a particular region.  
However, Chen  teaches computing a local affinity score that represents an affinity between the attribute values of said each pair within a particular region pair ((Fig. 4, 402 & 404, Job1 and Job2,[attribute value]   discloses location [similarity], Fig. 5, Industry 1  (Finance, IT and Internet) [entity profile]   1 and industry  2 (Banking, Software, Software) [entity profile) similarity score (0.5, 0.2, 0.6)  and Fig. 6 Job pair (job1 and job2) [attribute value pair], title similarity 0, location similarly 1, industry similarly 0.2 and total affinity 1.2 and paragraph [0050], discloses an affinity relation can be established between a first job and a second job .., include the same attribute such as title location and industry…)  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  extracting user attributes to compare the certain classification rules from taxonomies determine certain categories the can be associated with the user attributes of  Wiener  with formulating recommendation based on the weighted number representing  a great interest of Chen in order to  formulate recommendation based on job (attribute) affinity (see Chen, paragraph [0032]) 
With respect to claim 7, Wiener in view  of Chen teaches elements of claim 1, Wiener failed to teach the method further comprising: storing an entity ranking model that takes, as input, two types of affinity scores and generates an entity ranking based on the affinity scores and one or more weights associated with the two types of affinity scores.  

However Kamerman the method further comprising: storing an entity ranking model that takes, as input, two types of affinity scores and generates an entity ranking based on the affinity scores and one or more weights associated with the two types of affinity scores((Fig. 4, 402 & 404, Job1 and Job2,[attribute value]   discloses location [similarity], Fig. 5, Industry 1  (Finance, IT and Internet) [entity profile]   1 and industry  2 (Banking, Software, Software) [entity profile) similarity score (0.5, 0.2, 0.6)  and Fig. 6 Job pair (job1 and job2) [attribute value pair], title similarity 0, location similarly 1, industry similarly 0.2 and total affinity 1.2 and paragraph [0050], discloses an affinity relation can be established between a first job and a second job .., include the same attribute such as title location and industry…)  ; Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  extracting user attributes to compare the certain classification rules from taxonomies determine certain categories the can be associated with the user attributes of  Wiener  with formulating recommendation based on the weighted number representing  a great interest of Chen in order to  formulate recommendation based on job (attribute) affinity (see Chen, paragraph [0032]) 

With respect to claim 9, Wiener in view  of Chen teaches elements of claim 1, furthermore, Wiener teaches the method   wherein the particular attribute value is of a first type and the set of suggested attribute values includes an attribute value that is of the first type (Fig. 7B, 7B40, discloses associating a first portion of the user attributes).  
With respect to claim 10, Wiener in view of Kamerman teaches elements of claim 1, Wiener failed to teach wherein the affinity score is computed based on a normalized value of the number of co-occurrences between two attribute values and a total number of the plurality of pairs of attribute values.  
However, Chen teaches wherein the affinity score is computed based on a normalized value of the number of co-occurrences between two attribute values and a total number of the plurality of pairs of attribute values(paragraph [0028], discloses the weight that the jobseeker assigns to the location attribute of jobs listing can be a number representing   a great interest [co-occurring] and paragraph [0029], discloses the similarity scores can be become increasingly accurate be causing the large number of jobseekers that can be contribute to defining  similarity and affinity relation to these jobs ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  extracting user attributes to compare the certain classification rules from taxonomies determine certain categories the can be associated with the user attributes of  Wiener  with formulating recommendation based on the weighted number representing  a great interest of Chen in order to  formulate recommendation based on job (attribute) affinity (see Chen, paragraph [0032]) 

With respect to claim 11, Wiener in view  of Chen teaches elements of claim 1, furthermore, Wiener teaches the method wherein the plurality of attribute types, includes two or more of job title, industry, skill, geolocation companies, seniority, job function, degree, field of study, or years of experience (Fig. 5, paragraph [0021], disclose attribute records, paragraph 0060], disclose phint key-value pairs (e.g., type=cruse, dest=AK and dep=CA [geolocation]  and paragraph [0072], discloses the key type is equal to “cruise” …, and paragraphs [0123] and [0209], disclose demographic  income, user-demographic data )  ).    


With respect to claim Wiener, teaches a system comprising:
	a processor (Fig, 8, 807, processor);
	a memory storing instructions that  when executed by the processor  cause the processor (Fig. 8 , 808 discloses  memory and  program instructions  ) and execute those instructions) to perform method comprising: 
	receiving, over a computer network from a client device comprising  a user interface , configured to create a content delivery campaign, first input that indicates a particular attribute value for a particular attribute type (Fig. 5B, discloses campaign tool [interface] campaign setting [create a content delivery camping] and paragraphs [0022] and [0125], discloses present a view of a user interface for managing a campaign in system ..)); 
wherein the user interface is configured to input or select  attribute values, to narrow or expand targeting criteria of the content delivery campaign  (Fig. 5B, discloses campaign tool [interface] campaign setting [create a content delivery camping] and paragraphs [0022] and [0125], discloses present a view of a user interface for managing a campaign in system.., by linking user attribute  .., paragraph [0212], discloses the user interface 5A00 can comprise an audience selection window 5054.., dropdown selection, text…); 
 adding the particular attribute value to the targeting criteria of the content delivery campaign(Fig. 2D,  name: cruise Phint Rule [targeting criteria] add and Fig. 6E1, discloses CAT: Kids Retail added CAT: Headphones Kids Retail, paragraph [0022], discloses a user interfaces for managing a campaign in the system for extending audience reach in message camping by linking user attribute , paragraph [0072], discloses the categories can be defined by the advertiser 118, and or selected  from provided list .., selected in-Market>travel>Cruises (e.g., ID- CAT23) to the associated  with rule  shown  in the rule  definition window 252.., advertiser clicks “save”.. classify incoming user attributes [adding particular attributes ] and paragraph [0157], discloses applying one or more links to associate  the first prion of user profiles  to the second portion user prole to form a super profiles );
sending the set of suggested attribute values over the computer network to the client device(paragraph [0157], discloses receiving plurlity of data recorded electronically transmitted to one or more servers, the data recorded comping user attributes corresponding a respective one or more users (see module 7B20) identifying one more user profile assorted with the respective one or more users (see mold 7B30), associating a first portion of the user attribute …., transmit over the network);
causing the client device to automatically open a window of the user interface and present the set of suggested attribute values in the window (Fig. 2D, discloses window 252, Fig. 3A 2163-5,  Figs. 5A-B discloses audience selection window 504, audience composition  window 506, audience composition window, campaign details  window  514 and campaign option window 516 and paragraph [0121], discloses the user interface 5A00 can be includes in an audience tool 502…);

receiving form, the window of the  user interface, second input that indicates a selection of a particular suggested attribute value in the set of suggested attribute values(paragraph [0072], discloses user interface 2D00 shown in Fig 2D can be used by an advertiser 118 .., for the classification of ingest user attribute  .., Fig. 5A, audience selection window 504 [window of the user interface] and paragraphs [0121]-[0122], disclose user interface 5A00 .., the audience selection window 504 can present various input entry element (e.g., dropdown sections, text boxes, etc.  paragraph [0128], discloses targeting and delivery portion of data handling technique 6A00 as implemented in systems for extending audience reach in messaging campaigns by linking user attribute records [input that indicates a particular attribute]…, (e.g., dropdown selection text box etc.) ; 
 
in response to receiving the second input, adding the particular suggested attribute value to the targeting criteria of the content delivery campaign(Fig. 2D,  name: cruisePhintRule [targeting criteria] add and Fig. 6E1, discloses CAT: Kids Retail added CAT: Headphones Kids Retail and paragraph [0072], discloses the categories can be defined by the advertiser 118, and or selected  from provided list .., selected in-Market>travel>Cruises (e.g., ID- CAT23) to the associated  with rule  shown  in the rule  definition window 252.., advertiser clicks “save”.. classify incoming user attributes [adding particular attributes ] ); 

wherein the method is performed by one or more computing devices (Fig. 7A00 and paragraph [0153], discloses the system/method 7A00 compresses at least one processor and least one memory ..).  
 Wiener teaches the above elements including program code for linking at least one of the user attributes  to one or more unique identifiers   7A60, disclose program code for comparing one or more user attribute of the one or more unique identifier  against the targeted  user attribute of the campaign configuration to determine matched candidate unique identifiers of respective target audience members (Fig. 7A 7A40) . the targeting 166, component can use the information stored in storage 164 to perform ID linking and super profile creation so as to enable the matching of user to the target audience define in camping 156 (Fig. 6C-D, 610  and paragraph [0046]) and IK linking scenario 6D00 as implanted in system for extending audience react in messaging camping by lining user attribute record…, (paragraph [0141]).    Wiener failed to teaches the  determining a set of similar entity profile that each have a plurality of attributed values stored in database; counting co-occurrences of attribute value pairs across the set of similar entity profiles; for each attribute value pair, computing an affinity score that represents an affinity between co-occurring attribute values of an entity profile pair of the set of similar entity profiles and based on the affinity scores associated with the attribute values pairs, identifying a set of suggested attributes as related to  the particular attribute value;

However, Chen teaches  determining a set of similar entity profile that each have a plurality of attributed values stored in database (paragraph [0029], discloses a similarity score for the two attributes .., similarity scores can continue to be calculated based on the similarity of the attributes of the jobs that jobseekers view, select, or apply for, paragraph [0031], discloses a jobseeker’s database can store jobseekers’ profiles  [entity profile] includes record of jobs previously selected by the jobseeker  and also store jobseeker’s preference, personal information, job application patters, resume, etc., paragraph [0049], discloses if the first job attribute and the second job attribute were determine to be similarly , a threshold of similarity can be established…);

counting co-occurrences of attribute value pairs across the set of similar entity profiles (paragraph [0028], discloses the weight that the jobseeker assigns to the location attribute of jobs listing can be a number representing   a great interest [co-occurring] and paragraph [0029], discloses the similarity scores can be become increasingly accurate be causing the large number of jobseekers that can be contribute to defining  similarity and affinity relation to these jobs );   

for each attribute value pair, computing an affinity score that represents an affinity between co-occurring  attribute values of an entity profile pair of the set of similar entity profiles(Fig. 4, 402 & 404, Job1 and Job2,[attribute value]   discloses location [similarity], Fig. 5, Industry 1  (Finance, IT and Internet) [entity profile]   1 and industry  2 (Banking, Software, Software) [entity profile) similarity score (0.5, 0.2, 0.6)  and Fig. 6 Job pair (job1 and job2) [attribute value pair], title similarity 0, location similarly 1, industry similarly 0.2 and total affinity 1.2 and paragraph [0050], discloses an affinity relation can be established between a first job and a second job .., include the same attribute such as title location and industry…)  ; and 
based on the affinity scores associated with the attribute values pairs, identifying a set of suggested attributes as related to  the particular attribute (paragraph [0032], discloses  job affinity can then be utilized by the job listing affinity module 108 to formulate job recommendation and relay job recommendation to the jobseeker and paragraph [0042], discloses automatically make a selection decision  based on affinity data and recommendation received from the server). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  extracting user attributes to compare the certain classification rules from taxonomies determine certain categories the can be associated with the user attributes of  Wiener  with formulating recommendation based on the weighted number representing  a great interest of Chen in order to  formulate recommendation based on job (attribute) affinity (see Chen, paragraph [0032]) 

With respect to claim 13, Wiener in view  of Chen teaches elements of claim 12, furthermore, Wiener teaches the system wherein the particular attribute value is of a first type and the set of suggested attribute values includes an attribute value that is of a second type that is different than the first type (paragraphs [0103]-[0104], discloses possible set of hierarchy attributes.., similar in nature but may be owned by different partners).  

With respect to claim 14, Wiener in view  of Chen teaches elements of claim 13, furthermore, Wiener teaches the system, wherein:  the set of suggested attribute values includes an attribute value that is of a third type that is different than the first type and the second type;  the number of attribute values, in the set of suggested attribute values, that are of the second type are limited to a first threshold number; the number of attribute values, in the set of suggested attribute values, that are of the third type are limited to a second threshold number that is different than the third threshold number (paragraphs [0103]-[0113], set of hierarchy attributes).  
With respect to claim 15, Wiener in view  of Chen teaches elements of claim 13, furthermore, Wiener teaches the system  wherein: the set of suggested attribute values includes an attribute value that is of a third type that is different than the first type and the second type; Inventor(s): Zhou, RunfangExaminer: Dagnew, Saba Application No.: 16/457,454- 3/17-Art Unit: 3682the method further comprising: receiving a single instance of third input that indicates a selection of all the attribute values in the set of suggested attribute values;  in response to receiving the single instance of third input, adding the set of suggested attribute values to the content delivery campaign( paragraphs [0103]-[0113], set of hierarchy attributes and paragraph [0116], discloses messaging campaign by linking user attribute record).  
 With respect to claim 16, Wiener in view  of Chen teaches elements of claim 13, furthermore, Wiener teaches the method  wherein: the set of suggested attribute values includes a first plurality of attribute values of the second type; the set of suggested attribute values includes a second plurality of attribute values of a third type that is different than the first type and the second type; the method further comprising: receiving a single instance of third input that indicates a selection of all the attribute values, in the set of suggested attribute values, that are of the second type; in response to receiving the single instance of third input, adding the first plurality of attribute values to the content delivery campaign without adding any of the second plurality of attribute values to the content delivery campaign( paragraphs [0103]-[0113], set of hierarchy attributes and paragraph [0116], discloses messaging campaign by linking user attribute record).  
 
With respect to claim 17, Wiener in view   of Chen teaches elements of claim 12, furthermore, Wiener teaches the method further comprising: for each pair of attribute values of a plurality of pairs of attribute values (paragraph [0059], discloses list of key-vale pairs describing the user attributes). Wiener failed to teach the corresponding attributes are computed local affinity score that represents an affinity between the attribute values of said each pair within a particular region.  
However, Chen teaches computing a local affinity score that represents an affinity between the attribute values of said each pair within a particular region pair (paragraph [0032], discloses  job affinity can then be utilized by the job listing affinity module 108 to formulate job recommendation and relay job recommendation to the jobseeker and paragraph [0042], discloses automatically make a selection decision  based on affinity data and recommendation received from the server). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  extracting user attributes to compare the certain classification rules from taxonomies determine certain categories the can be associated with the user attributes of  Wiener  with formulating recommendation based on the weighted number representing  a great interest of Chen in order to  formulate recommendation based on job (attribute) affinity (see Chen, paragraph [0032]) 
With respect to claim 18, Wiener in view   of Chen teaches elements of claim 12, Wiener failed to teach the system further comprising: storing an entity ranking model that takes, as input, two types of affinity scores and generates an entity ranking based on the affinity scores and one or more weights associated with the two types of affinity scores.  
However Kamerman the method further comprising: storing an entity ranking model that takes, as input, two types of affinity scores and generates an entity ranking based on the affinity scores and one or more weights associated with the two types of affinity (Fig. 4, 402 & 404, Job1 and Job2,[attribute value]   discloses location [similarity], Fig. 5, Industry 1  (Finance, IT and Internet) [entity profile]   1 and industry  2 (Banking, Software, Software) [entity profile) similarity score (0.5, 0.2, 0.6)  and Fig. 6 Job pair (job1 and job2) [attribute value pair], title similarity 0, location similarly 1, industry similarly 0.2 and total affinity 1.2 and paragraph [0050], discloses an affinity relation can be established between a first job and a second job .., include the same attribute such as title location and industry…).    Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  extracting user attributes to compare the certain classification rules from taxonomies determine certain categories the can be associated with the user attributes of  Wiener  with formulating recommendation based on the weighted number representing  a great interest of Chen in order to  formulate recommendation based on job (attribute) affinity (see Chen, paragraph [0032]) 

With respect to claims 20, Wiener in view  of Chen teaches elements of claim 12, furthermore, Wiener teaches the system wherein the particular attribute value is of a first type and the set of suggested attribute values includes an attribute value that is of the first type (Fig. 7B, 7B40, discloses associating a first portion of the user attributes).  



Claims 8 and 19   are rejected under 35 U.S.C. 103 as being unpatentable over Wiener et  al (US Pub., No., 2016/0132938 A1) in view Chen et al (US Pub., No., 2007/0273909 A1) and further  view of Su et al (US Pub., 2018/0182015 A1) 

With respect to claim 8, Wiener in view of Chen  teaches elements of claim 7, Wiener further teaches program and the like for use by a processor such as a network device processor (paragraph [0191]) and Chen  teaches affinity module 108 may include logic to determine affinity between two jobs (paragraph [0032]).  Wiener and Chen failed to teach the corresponding algorithm using one or more machine learning techniques to train the entity ranking model based on training data; wherein training the entity ranking model involves learning the one or more weights.  
However, Su teaches using one or more machine learning techniques to train the entity ranking model based on training data; wherein training the entity ranking model involves learning the one or more weights (paragraphs [0032]-[0033], discloses machine-learning models.., can utilize a model (e.g., machine-learning model receive an input indicative of information associated with the user 106 and provide an output indicative).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing data of the claimed invention for algorithm of Wiener and Chen with a machine learning model of Su in order to provide a model output that is indicative of one or more parameter (see Su, paragraph [0032]).  

With respect to claim 19, Wiener in view of Chen teaches elements of claim 18, Wiener further teaches program and the like for use by a processor such as a network device processor (paragraph [0191]) and Chen  teaches affinity module 108 may include logic to determine affinity between two jobs (paragraph [0033]).  Wiener and Chen   failed to teach the corresponding algorithm using one or more machine learning techniques to train the entity ranking model based on training data; wherein training the entity ranking model involves learning the one or more weights.  
However, Su teaches using one or more machine learning techniques to train the entity ranking model based on training data; wherein training the entity ranking model involves learning the one or more weights (paragraphs [0032]-[0033], discloses machine-learning models.., can utilize a model (e.g., machine-learning model receive an input indicative of information associated with the user 106 and provide an output indicative).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  algorithm of Wiener and Chen with a machine learning model of Su in order to provide a model output that is indicative of one or more parameter (see Su, paragraph [0032]).  
Response to Arguments
 
Applicant’s arguments of 35 U.S.C 103(a) filed on 23 February 2022 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Following Prior Arts Applied  in the office actions
Wiener et al (US Pub., No., and 20160132938 A1) discloses a server receives incoming data records comprising an ID value and respective user attributes  corresponding to a user activity that originates at a user device

Kamerman et al (US Pub., No., 2015/0026192 A1) discloses the technology disclosed relates to applying collaborative  filtering methods to generate topic profiles or filters that can be applied to a social feed. In particular, similar users are identified based on existing topic profiles or aggregations of existing topic profiles. 
Chen et al (US Pub., No., 2007/0273909 A1) discloses a method and system of  establishing affinity of job listings  is disclosed. A first job listing for which a jobseeker has  applied is determined. The first job listing has a first job attribute. A second job listing for which the jobseeker has applied is also determined.
Su et al (US Pub., 2018/0182015 A1) discloses systems and methods for providing relevant explanations for recommended content are provided. In one embodiment, a computer-implemented method includes obtaining data indicative of one or more parameters associated with a user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABA DAGNEW/Primary Examiner, Art Unit 3682